Title: To Thomas Jefferson from Albert Gallatin, 29 June 1823
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
New York
29th June 1823
I arrived here with my family on the 24th instant after a prosperous voyage of 34 days from Havre: but I could not open my baggage till yesterday. By this day’s mail I send five packets directed to you, and another will accompany this letter.Of the state of your health I have not lately heard, but hope that you have recovered & do not sensibly feel the effects of your accident. I am well myself, but cannot bear much bodily fatigue and find the heat very oppressive. This will prevent my enjoying the pleasure of paying you and Mr Madison a visit this autumn, although you are the two friends I most wish to see. I will be under the necessity of going by Washington to my residence in  Fayette County Pennsylvania. How and where I will spend the winter is yet uncertain; but it is probable that I will leave Mrs Gallatin at New York with her mother until I have prepared our home for her reception.I have left Europe in a critical state; but fortunately we have become too strong & are now too much respected to be affected by the result of the present contest whatever it may be. It cannot be supposed that our institutions should be an object of love or admiration to the European Governments; but there is not the most distant danger of a direct attack from any quarter. Petty intrigues are carried on by French agents in Louisiana, and by the French priests with their brethren wherever they can, both which are as subject of ridicule & not of apprehension. The overwhelming debt of Great Britain has at last begun to operate against her power. The present ministry would make great sacrifices for the preservation of peace; and although her jealousy of the United States still continues, more enlightened views  prevail with respect to the policy to be pursued towards us; and at all events there is no country with which the British administration had not rather engage in a war than with ourselves. Russia, notwithstanding the abberations of the Monarch, continues to have friendly dispositions; but her principal motive is the fear that we should be drawn into too close connection with England. My only fear has been that attempts should be made to interfere with Spanish America; and I have tried, I hope with some success, to inculcate on the minds of those three Governments a conviction, that, as we did not meddle with their affairs & had even abstained from any interference with those of South America, either by way of advice or assistance, we would not permit any of an active nature on the part of any European power. The possession of Cuba and the establishment of a Bourbon or some other European Prince in Mexico are the two attempts most to be apprehended. This last scheme originates with the French Govr, is not approved by Russia and would probably be opposed by England. As to Cuba I have not hesitated to say to all that the attempt must be made with the risk of a war with the United States.You know as well as I do that the result of the invasion of Spain depends on the resistance which may be made by the people; for they have no money and almost no army. Unfortunately the peasantry, who were always the most efficient guerillas, have take neither share nor interest in the revolution which is supported only by the most enlightened part of the community & almost exclusively by the towns. The monks have taken advantage of that political apathy to enlist a number of those peasants in the cause of superstition, and they have been powerfully supported by the Court of Rome & by French  money. Notwithstanding those untoward circumstances, I hope with confidence that the hatred of foreigners will rouse the national spirit, which will certainly decide the present contest. France is neither certain nor very desirous of foreign aid; Austria & the other German powers are still more afraid of Russia then of the Spanish revolution; and it is well understood that the neutrality of Gt Britain depends on that of Russia. In the mean while, Mr de Villela still attempts to negotiate, and England tries to prevail on the Cortes to make some concession which may enable him to  patch up an arrangement & to withdraw from the war without disgrace. I think that the attempt will be fruitless, and that Spain has no alternative between supporting her Constitution and a return to the despotic sway of Ferdinand.The Royalist ministry of France will think that they have gained a great object if they can terminate the war without dishonour, as, after the success of their last dangerous experiment  in bringing their army in the field, they think they may rely on it for any internal purposes. Feeling or believing themselves stronger than heretofore, their first avowed object is to abolish annual elections & to grant at least an indemnity to the emigrants. They have already changed almost altogether the system of education, have restored its superintendence to the priests whose influence they try to encrease, and spare no means to substitute in every department of religion, science or politics, faith to reason, and to lock up human understanding. The ignorance of the mass of the people is there as in Spain their chief hope of success. How far they may go without provoking resistance it is difficult to say. There is much more knowledge and talent then patriotism in the upper & Middle classes: the Nation has no legal means of opposing encroachments; and there is no common rallying point, either as to principles or persons, in case of a revolution. Still there are bounds which cannot be passed over with impurity. It would be impossible to de-establish privileges: and although every Frenchman submits to the arbitrary act of any agent of power, the meekest peasant will not suffer himself to be trampled upon by any man not in public employment. There is also much hope of the rising generation: the young men even of the most aristocratic families and without excepting the sons of Count d’Artois have imbibed without always knowing it principles, opinions and feelings very different from those of their fathers whose prejudices remain as entire as if there had been no revolution. But I fear after all that there is little chance of gradual & peaceable improvement and that France is doomed as well as the rest of Europe to wade again through scenes of blood before a better order of things is established. I had conceived better hopes but return much disappointed in that respect. I have without intending it written you a political letter, and have only room left to renew the assurances of my high respect & most sincere and unremitted attachment.Albert Gallatin